Dismissed and Memorandum Opinion filed October 11, 2007








Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00743-CR
____________
 
CLYDE COLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No. 1126835
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of aggravated assault.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on July 30, 2007, to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  
 
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex.
R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears
v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)